Case 2:20-cv-02291-DOC-KES Document 57 Filed 04/06/20 Page 1 of 7 Page ID #:699




                                                         April 6, 2020
                                                             KD
Case 2:20-cv-02291-DOC-KES Document 57 Filed 04/06/20 Page 2 of 7 Page ID #:700
                                   Case 2:20-cv-02291-DOC-KES Document 57 Filed 04/06/20 Page 3 of 7 Page ID #:701



                                     1
                                                                       PROOF OF SERVICE
                                     2             LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
                                                    U.S. Central District Court Case No. 20-CV-02291-DOC-KES
                                     3
                                                I, Jason R. Ebbens, declare that I am over the age of 18 years, employed in
                                     4
                                          the County of Los Angeles, and not a party to the within action; my business
                                     5    address is 609 Deep Valley Drive, Suite 200, Rolling Hills Estates, CA 90274.

                                     6          On March 25, 2020, I served the foregoing: PROPOSED ORDER
                                          GRANTING EX PARTE APPLICATION on the interested parties in this action
                                     7    by placing ¨ the original x a true copy thereof, enclosed in a sealed envelope with
                                     8    postage pre-paid, addressed as follows:

                                     9                              * See Attached Service List *
                                    10          BY ELECTRONIC MAIL. I personally transmitted to the person(s) named in
                                                the attached service list who has/have previously consented in writing to
                                    11
                                                receive documents via electronic mail to the e-mail address(es) shown on the
                                    12          service list, delivered on the date listed below, originating from an electronic
                                                e-mail address affiliated with Jeff Lewis Law. A true and correct copy of the
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                    13          above-described document(s) was transmitted by electronic transmission
                                                through the Jeff Lewis Law mail server, which did not report any error in
         Jeff Lewis Law




                                    14          sending the transmission
                                    15
                                                (STATE) I declare under penalty of perjury under the laws of the State of
                                    16          California that the foregoing is true and correct.
                                    17          Executed on March 25, 2020, in Rolling Hills Estates, California.
                                    18

                                    19                                           _____________________________
                                                                                      s/ Jason R. Ebbens
                                                                                      Jason R. Ebbens
                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                       -3-
                                                   PROPOSED ORDER GRANTING EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 57 Filed 04/06/20 Page 4 of 7 Page ID #:702



                                     1
                                                                          SERVICE LIST
                                     2                                       Page 1 of 4
                                     3
                                                  LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
                                                   U.S. Central District Court Case No. 20-CV-02291-DOC-KES
                                     4

                                     5
                                          SPERTUS LANDES AND UMHOFER LLP               Attorneys for Plaintiffs:
                                     6    617 West 7th Street, Suite 200
                                     7    Los Angeles, CA 90017                        LA Alliance for Human Rights

                                     8    Matthew Donald Umhofer, Esq.                 Charles Malow
                                     9    Email: matthew@spertuslaw.com
                                                                                       Charles Van Scoy
                                    10    Elizabeth Anne Mitchell, Esq.
                                    11    Email: emitchell@spertuslaw.com              Gary Whitter

                                    12                                                 George Frem
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                    13
                                                                                       Harry Tashdjian
         Jeff Lewis Law




                                    14

                                    15                                                 Joseph Burk
                                    16                                                 Karyn Pinsky
                                    17
                                                                                       Leandro Suarez
                                    18

                                    19
                                          LOS ANGELES CITY ATTORNEY’S OFFICE           Attorneys for Defendant:
                                    20    City Hall East
                                    21    200 North Main Street Room 675               City of Los Angeles
                                          Los Angeles, CA 90012
                                    22

                                    23    Arlene Nancy Hoang, Esq.
                                          Email: arlene.hoang@lacity.org
                                    24

                                    25    Scott D, Marcus, Esq.
                                          Email: scott.marcus@lacity.org
                                    26

                                    27    Jessica Mariani, Esq.
                                          Email: jessica.mariani@lacity.org
                                    28
                                                                      -4-
                                                  PROPOSED ORDER GRANTING EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 57 Filed 04/06/20 Page 5 of 7 Page ID #:703



                                     1
                                                                          SERVICE LIST
                                                                             Page 2 of 4
                                     2            LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
                                     3
                                                   U.S. Central District Court Case No. 20-CV-02291-DOC-KES

                                     4

                                     5    FOLEY AND LARDNER LLP                         Attorneys for Defendant:
                                          555 South Flower Street, Suite 3300
                                     6    Los Angeles, CA 90071-2411                    County of Los Angeles
                                     7
                                          Byron J. McLain, Esq.
                                     8    Email: bmclain@foley.com
                                     9

                                    10    MANATT PHELPS AND PHILLIPS LLP
                                    11    2049 Century Park East, Suite 1700
                                          Los Angeles, CA 90067
                                    12
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                    13    Brandon D. Young, Esq.
                                          Email: bdyoung@manatt.com
         Jeff Lewis Law




                                    14

                                    15
                                          LEGAL AID FOUNDATION OF LOS ANGELES Attorneys for Intervenor:
                                    16
                                          7000 S. Broadway
                                    17    Los Angeles, CA 90003               Cangress
                                    18
                                          Shayla Renee Myers, Esq.
                                    19    Email: smyers@lafla.org
                                    20

                                    21    SCHONBRUN SEPLOW
                                          HARRIS AND HOFFMAN LLP
                                    22
                                          11543 West Olympic Boulevard
                                    23    Los Angeles, CA 90064
                                    24
                                          Catherine Elizabeth Sweetser, Esq.
                                    25    Email: csweetser@sshhlaw.com
                                    26

                                    27

                                    28
                                                                      -5-
                                                  PROPOSED ORDER GRANTING EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 57 Filed 04/06/20 Page 6 of 7 Page ID #:704



                                     1
                                                                          SERVICE LIST
                                                                             Page 3 of 4
                                     2            LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
                                     3
                                                   U.S. Central District Court Case No. 20-CV-02291-DOC-KES

                                     4

                                     5    SCHONBRUN SEPLOW                              Attorneys for Intervenor:
                                          HARRIS AND HOFFMAN LLP
                                     6    11543 West Olympic Boulevard                  Orange County Catholic Worker
                                     7    Los Angeles, CA 90064

                                     8    Catherine Elizabeth Sweetser, Esq.
                                     9    Email: csweetser@sshhlaw.com

                                    10    Paul L. Hoffman, Esq.
                                    11    Email:

                                    12
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                    13    LEGAL AID FOUNDATION OF LOS ANGELES
                                          7000 S. Broadway
         Jeff Lewis Law




                                    14    Los Angeles, CA 90003
                                    15
                                          Shayla Renee Myers, Esq.
                                    16    Email: smyers@lafla.org
                                    17

                                    18
                                          LAW OFFICE OF CAROL A. SOBEL
                                    19    725 Arizona Avenue Suite 300
                                          Santa Monica, CA 90401
                                    20

                                    21    Carol A. Sobel, Esq.
                                          Email: carolsobellaw@gmail.com
                                    22

                                    23    Weston C. Rowland, Esq.
                                          Email: rowland.weston@gmail.com
                                    24

                                    25

                                    26    ///
                                          ///
                                    27

                                    28
                                                                      -6-
                                                  PROPOSED ORDER GRANTING EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 57 Filed 04/06/20 Page 7 of 7 Page ID #:705



                                     1
                                                                          SERVICE LIST
                                                                             Page 4 of 4
                                     2            LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
                                     3
                                                   U.S. Central District Court Case No. 20-CV-02291-DOC-KES

                                     4    ELDER LAW AND DISABILITY
                                     5    RIGHTS CENTER
                                          1535 East 17th Street Suite 110
                                     6    Santa Ana, CA 92705
                                     7    714-617-5353

                                     8    Brooke Alyson Weitzman, Esq.
                                     9    Email: bweitzman@eldrcenter.org

                                    10    William R. Wise, Jr., Esq.
                                    11    Email: bwise@eldrcenter.org

                                    12
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                    13    SCHONBRUN SEPLOW                              Attorneys for Intervenor:
                                          HARRIS AND HOFFMAN LLP
         Jeff Lewis Law




                                    14    11543 West Olympic Boulevard                  Los Angeles Catholic Worker
                                    15    Los Angeles, CA 90064
                                    16    Catherine Elizabeth Sweetser, Esq.
                                    17    Email: csweetser@sshhlaw.com
                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                      -7-
                                                  PROPOSED ORDER GRANTING EX PARTE APPLICATION
